DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    CARVEL GLENMORE BEADLE,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1623

                              [May 26, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Kirk    C.   Volker,    Judge;    L.T.   Case     No.
502014CF002439AXXX.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.